DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s response filed February 14, 2022 is acknowledged.
Claims 1-10 and 19-22 are pending in the application.
Claims 1-10 and 19-22 are examined below.
	
Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the 

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, applicant’s recitation “receiving, from the payment device, the aforementioned certification code as a response to the transmitted request” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear how “as a response to the transmitted request” would result in a manipulative difference in the step of receiving. Amending similar to “after transmitting the request for obtaining the aforementioned certification code, receiving, from the payment device, the aforementioned certification code” would obviate this rejection and appears to capture most of applicant’s intended meaning.
Claims 9 and 10 contain language similar to the recitations in claim 1 discussed in the immediately preceding paragraph, and claims 9 and 10 are rejected for reasons similar to those discussed above.
Regarding claim 1, applicant’s recitation “receiving a piece of data representing validation of the transaction by said server when the certification code transmitted to the server is valid” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear whether the step of receiving is optional, or not. 
Regarding claim 9, applicant’s recitation “receiving a piece of data representing validation of the transaction by said server when the certification code transmitted to the server is valid” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear what structural difference of the terminal is required by the recitation “when the certification code transmitted to the server is valid.” 
Claim 10 contains language similar to the recitation in claim 9 discussed in the preceding paragraph, and claim 10 is rejected for reasons similar to those discussed above.
Regarding claim 7, this claim would have been unclear to a person having ordinary skill in the art at the time of the invention, because the claim does not make sense grammatically.
Regarding claim 8, applicant’s recitation “receiving a transactional request …, comprising … a certification code that is generated by a payment device of the user as a function of at least one piece of data of the payment device and a at least one piece of data of the user’s communications terminal, the payment device of the user being distinct from the user’s communications terminal” would have been unclear to a person 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (pre-AIA ) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. . . .

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed 

Claims 1-5, 7-10, and 19-22, as understood by the examiner, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ballesteros (US 2016/0063480 A1).
Ballesteros discloses the claimed method/system/CRM, including:
Claim
Limitation
Representative disclosure in Ballesteros
1,8,9,10
transmitting a request for obtaining a certification code from the user’s communications terminal to a payment device of the user on which is recorded the payment data that is used for the transaction, the payment device being distinct from the user’s communications terminal
"The secure element may then interact with EMV card of the cardholder via the card reader to obtain a packet to process the payment" [0076]
1,8,9,10
receiving, from the payment device, the aforementioned certification code as a response to the transmitted request, said certification code being generated by the payment device as a function of at least one piece of data of said payment device and a at least one piece of data of the user’s communications terminal transmitted in the request
"The one or more payment instruments 1210 may interact with a PCI certified POS device 1220 via an NFC card reader to provide data such as a random number that can verify the identity of the payment instrument to a payment service provider" [0042]
1,8,9,10
inserting said certification code into a transaction data structure of the user’s communications terminal; 
"the PCI certified POS device 1220 may transmit the data provided by the one or more payment instruments 1210 directly to the payment processor 1230 rather than to the online merchant 1240 unlike traditional transactions in which the data would be presented to the merchant's POS device. The data provided by the one or more payment instruments 1210 may verify the presence of the payment instrument(s) 1210 due to the physical requirement to couple the one or more payment instruments 1210 with the PCI certified POS device 1220. And, in several embodiments, the PCI certified POS device 1220 may also transmit information to verify the identification of the cardholder to verify the presence of the cardholder at the PCI certified POS device 1220" [0043]
1,8,9,10
transmitting the transaction data structure from the user’s communications terminal to said server

1,8,9,10
receiving a piece of data representing validation of the transaction by said server when the certification code transmitted to the server is valid
"the secure element may receive a completed payment session communication from the payment service provider" [0078]
2
a preliminary act of the user’s communications terminal determining a value of a certification parameter, said certification parameter being linked to said transaction
"the secure element 1034 or the payment instrument may identify one or more personal identifiers to transmit to the payment service provider 1110 to verify the identity of the cardholder. For example, the payment instrument may generate a number in addition to the encrypted packet that identifies one or more particular personal identifiers to include with the encrypted packet to verify the identity of the cardholder" [0037]
2
inserting the value of the certification parameter into the request for obtaining a certification code

3
wherein the certification parameter belongs to the group consisting of: a parameter of a function for creating said certification code; a value representing a merchant's identifier; a value representing a communications terminal identifier; a value representing the transaction; a value representing a date and/or time of the transaction
this represents nonfunctional descriptive material that does not further limit the claim
4
wherein inserting said certification code within a transaction data structure comprises a selection, from among a plurality of available fields, of an existing specific field
"the payment service provider 1110 may select a personal identifier from a group of personal identifiers and request that the secure element return the particular personal identifier as part of a cardholder verification procedure" [0037]
5
wherein the specific field is the field dedicated to reception of a card verification value

6
wherein the certification parameter comprises a piece of data representing an identifier of said communications terminal and a piece of data representing an actual time of the transaction
ON
7
wherein the certification code represents a result of an encryption operation carried out by said payment device, said encryption operation being performed by using ’s communications terminal and an encryption key held by said payment device, said certification code being received by the user's communication terminal over an NFC-type communication after the encryption operation
"the secure element 1034 or the payment instrument may identify one or more personal identifiers to transmit to the payment service provider 1110 to verify the identity of the cardholder. For example, the payment instrument may generate a number in addition to the encrypted packet that identifies one or more particular personal identifiers to include with the encrypted packet to verify the identity of the cardholder" [0037]"the data provided by the one or more payment instruments 1210 is encrypted" [0042]"the EMV card may provide an encrypted packet or cryptogram to the secure element via the card reader to process the payment" [0076]"the card reader 1035 may comprise a contactless reader such as an NFC radio" [0030]
19
wherein the user’s communications terminal transmits the request to the payment device and receives the certification code from the payment device by near field communication (NFC) using an NFC antenna
"the card reader 1035 may comprise a contactless reader such as an NFC radio" [0030]
20
wherein the data structure in which the certification code is inserted further comprises the payment data associated with the payment device
"a portion of an identification number" [0036]
21
wherein the payment device is a payment card
"The one or more payment instruments 1210 may comprise, for example, a smartphone 1212 and/or a physical credit card 1214" [0041]
22
wherein the payment device is another communications terminal
"The one or more payment instruments 1210 may comprise, for example, a smartphone 1212 and/or a physical credit card 1214" [0041]



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103(a) (pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6, as understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Ballesteros in view of applicant-admitted prior art.
The below officially noticed facts are taken to be admitted prior art. The official notices were asserted by the Examiner in the office action mailed November 12, 2021. Applicant did not adequately traverse these official notices in Applicant's next response filed February 14, 2022. Applicant did not state why the noticed facts are not considered to be common knowledge or well-known in the art. Therefore, the officially noticed facts are taken to be admitted prior art. See MPEP 2144.03.C.
Regarding claim 6, Ballesteros discloses as discussed above, but Ballesteros fails to explicitly disclose wherein the certification parameter comprises a piece of data representing an identifier of said communications terminal and a piece of data representing an actual time of the transaction.
However, the examiner takes official notice that it is old and well known in the art to utilize device IDs and transaction times when conducting secure communications in order to defeat replay attacks and otherwise increase security.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Ballesteros to include the use of device IDs and transaction times of examiner’s official notice because all the claimed elements/steps were known in the prior art and one skilled in the art could have combined the elements/steps as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results, such as increased security, to one of ordinary skill in the art at the time of the invention.

Claim Interpretation
Nonfunctional Descriptive Material
For the purposes of comparison with the prior art and determination of statutory eligibility, at least the following recitations are being interpreted as nonfunctional descriptive material that do not affect how the claimed invention functions (i.e., the descriptive material does not have any claimed function in the claimed method):
wherein the certification parameter belongs to the group consisting of: a parameter of a function for creating said certification code; a value representing a merchant's identifier; a value representing a communications terminal identifier; a value representing the transaction; a value representing a date and/or time of the transaction (claim 3).
Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.

35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), 6th Paragraph
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Response to Amendments and Arguments
Regarding the 112(b) rejection of claim 1, 9, and 10 due to the recitation “in response to transmitting the request, receiving the aforementioned certification code …”, the rejection has been modified in response to applicant’s amendment.
Regarding the 112(b) rejection of claim 1, 9, and 10 due to the recitation “in response to the certification code received by said server being valid, the user’s communications terminal receiving …”, the rejection has been modified in response to applicant’s amendment.
The 112(b) rejection of claims 1, 9, and 10 due to the recitation “a transaction data structure built by the user’s communication terminal” is withdrawn in response to applicant’s amendment.
The 112(b) rejection of claim 7 has been modified in response to applicant’s amendment.
The 112(b) rejections of claim 8 due to antecedent basis issues are withdrawn in response to applicant’s amendment.
Regarding the 112(b) rejection of claim 8 due to the recitation “receiving a transactional request …, comprising … a certification code that is generated …,” applicant presents no amendment or argument to overcome this rejection. It is still believed to be proper. Therefore, it is maintained.
The 112(b) rejections of claims 11-14 are mooted by cancellation of those claims.
Regarding the prior art rejections, applicant argues that the limitation "said certification code being generated by the payment device as a function of at least one piece of data of said payment device and at least one piece of data of the user's communications 

Citation of Relevant Prior Art
All references listed on form PTO-892 are cited in their entirety. The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ballesteros (US 2015/0339659 A1) discloses a communications terminal with an emulated NFC reader device.
	
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685